Exhibit 10.4

 

STOCK OPTION AGREEMENT

 

STOCK OPTION AGREEMENT made as of the      day of                 , 201   by and
between CANTEL MEDICAL CORP. , a Delaware corporation with principal offices
located at 150 Clove Road, Little Falls, New Jersey 07424 (the “Company”), and
                                   (the “Optionee”).

 

W I T N E S S E T H:

 

WHEREAS, the Optionee is, on the date hereof, an employee of the Company or of a
Subsidiary or a non-employee Director of the Company; and

 

WHEREAS, the Company wishes to grant to Optionee an option to purchase shares of
the Company’s Common Stock pursuant to the Company’s 2006 Equity Incentive Plan
(the “Plan”); and

 

WHEREAS, the Board of Directors of the Company or the Committee under the Plan
has authorized the grant of a stock option to the Optionee;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Company, pursuant to
the Plan, hereby grants the Optionee the option to acquire shares of the Common
Stock of the Company upon the following terms and conditions:

 

1.                                      GRANT OF OPTION.

 

(a)                                  The Company hereby grants to the Optionee
the right and option (the “Option”) to purchase up to              shares of
Common Stock, par value $.10 per share, of the Company (the “Shares”), to be
issued upon the exercise hereof, fully paid and non-assessable, during the
following periods (subject to Section 1(d) and Section 4 below):

 

(i)                                    No Shares may be purchased prior to the
first anniversary of the date hereof;

 

(ii)                                Up to            Shares may be purchased on
or after the first anniversary of the date hereof;

 

(iii)                            Up to an additional            Shares may be
purchased on or after the second anniversary of the date hereof; and

 

(iv)                               Up to an additional            Shares may be
purchased on or after the third anniversary of the date hereof.

 

(b)                                  The Option granted hereby shall expire and
terminate at 5:00 p.m. local time in New York, New York on the fifth anniversary
of the date hereof (the “Expiration Date”) at which time the Optionee shall have
no further right to purchase any Shares not then purchased.

 

--------------------------------------------------------------------------------


 

(c)                                  The Option is not intended to qualify as an
Incentive Stock Option within the meaning of Section 422 of the Internal Revenue
Code.

 

(d)                                  The vesting schedule under
Section 1(a) above shall be subject to the terms of any employment agreement,
severance agreement or similar agreement between the Optionee and the Company
(or a Subsidiary of the Company) and any long term incentive plan of the Company
that covers the vesting of Options.

 

2.                                      EXERCISE PRICE.  The exercise price of
the Option shall be $     per Share, and shall be payable (i) in cash by wire
transfer or personal, certified or bank check); or (ii) by the transfer to the
Company of whole Shares that are already owned by the Optionee with a Fair
Market Value (determined under the Plan) equal to the exercise price of the
Shares issuable upon exercise of the Option (or partly in cash and partly in
such Shares); provided, however, that the Company shall not be required to
deliver (or make available) Shares with respect to which an Option is exercised
until the Company has confirmed the receipt of good and available funds in
payment of the exercise price thereof as well as any required tax withholding
obligation.  In addition to the foregoing, payment of the exercise price may be
made by delivery to the Company by the Optionee of an executed exercise form,
together with irrevocable instructions to a broker-dealer to sell or margin a
sufficient portion of the Shares covered by the Option and deliver the sale or
margin loan proceeds directly to the Company (sufficient to pay the exercise
price and required tax withholding obligation).  In addition, at the request of
the Optionee as set forth on his or her executed exercise form, the Company is
authorized to settle all or part of any Option by delivering to the Optionee
Shares having a Fair Market Value (determined under the Plan) equal to the
product of the excess of the Fair Market Value (determined under the Plan) of
one Share, over the Option exercise price, multiplied by the number of Shares
with respect to which the Optionee proposes to exercise the Option.  The Company
shall pay all original issue or transfer taxes on the exercise of the Option.

 

3.                                      EXERCISE OF OPTION.  The Optionee shall
notify the Company by registered or certified mail, return receipt requested,
addressed to its principal office, as to the number of Shares which he desires
to purchase under the Option, which notice shall be accompanied by payment of
the Option exercise price therefor as specified in Paragraph 2 above.  As soon
as practicable after the receipt of such notice, the Company shall, at its
principal office or another mutually convenient location, tender to the Optionee
certificates issued in the Optionee’s name evidencing the Shares purchased by
the Optionee hereunder or otherwise cause its transfer agent to deliver for the
account of the Optionee (or his or her permitted transferee) the number of
Shares acquired upon the exercise.

 

4.                                      CONDITIONS OF EXERCISE.

 

(a)                                  The Optionee shall have the right to
exercise the Option only while he is an employee of the Company or any of its
Subsidiaries or, in the case of a non-employee Director, while he is serving on
the Board, except that if the Optionee’s service shall be terminated for any
reason other than his death, Disability, Retirement or for “Cause,” the Option
may be exercised at any time within three (3) months after the date of
termination but only to the

 

2

--------------------------------------------------------------------------------


 

extent that it was exercisable on such date of termination and in no event after
the Expiration Date.

 

(b)                                  If the Optionee’s employment with the
Company or any of its Subsidiaries or his service as a non-employee Director is
terminated as a result of his Retirement or death while in the employ or service
of the Company or any of its Subsidiaries, the Option will become fully
exercisable as of the date of such termination.  In the case of Retirement, the
Option will continue to be exercisable in accordance with its terms for the
Option term.  In the case of the Optionee’s death, the Option may be exercised
by the Optionee’s executor, administrator or other person at the time entitled
by law to his rights under the Option, at any time within twelve (12) months
after the date of such termination, but in no event after the Expiration Date.

 

(c)                                  If the Optionee’s employment with the
Company or any of its Subsidiaries or his service as a non-employee Director is
terminated as a result of his Disability, any tranche(s) underlying the Option
that would have vested during the twelve (12 ) month period following the
service termination date but for the cessation of the Optionee’s service with
the Company or Subsidiary shall become immediately vested and exercisable as of
the date of such termination, and the vested portion of the Option may be
exercised by the Optionee at any time within twelve (12) months after the date
of termination of the Optionee’s service, but in no event after the Expiration
Date.

 

(d)                                  The Optionee shall also be entitled to
certain accelerated vesting in connection with a termination of his employment
or service following a Change in Control to the extent permitted by Section 10
of the Plan.

 

(e)                                  The foregoing provisions shall be subject
to the terms of the Plan and any other Benefit Plan that covers the Optionee to
the extent such Benefit Plan provides for accelerated vesting of Options.

 

5.                                      GENERAL PROVISIONS.

 

(a)                                  Employment Or Other Relationship.  This
Agreement shall not confer on the Optionee any right with respect to the
continuance of employment or any other relationship with the Company or any
Subsidiary, nor will it interfere in any way with the right of the Company or
such Subsidiary to terminate such employment or relationship.

 

(b)                                  Withholding Taxes.  To permit the Company
to comply with all applicable federal and state income tax laws or regulations,
the Company may take such action as it deems appropriate to ensure that all
federal and state payroll, income or other taxes required to be withheld by the
Company with respect to any exercise of the Option hereunder (the “Required
Withholdings”) are so withheld. If the Company is unable to withhold the same,
the Optionee hereby agrees to pay (i) the Required Withholdings to the Company
promptly upon demand therefor, and (ii) that in the event he fails to do so, the
Company may unilaterally transfer into its own name from any Shares subject to
the Option being exercised, the number of shares having a Fair Market Value
equal to the amount of the Required Withholdings.

 

3

--------------------------------------------------------------------------------


 

(c)                                  2006 Equity Incentive Plan.  The Option
evidenced by this Agreement is granted pursuant to the Plan, a copy of which
Plan has been made available to the Optionee and is hereby incorporated into
this Agreement.  This Agreement is subject to and in all respects limited and
conditioned as provided in the Plan.  All defined terms of the Plan shall have
the same meaning when used in this Agreement.  The Plan governs this Award and,
subject only to clause (d) below (Construction), in the event of any questions
as to the construction of this Agreement or in the event of a conflict between
the Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.

 

(d)                                  Construction.  If the Option was granted to
the Participant under the Company’s Long Term Incentive Plan or another Benefit
Plan of the Company or is otherwise expressly subject to a Benefit Plan of the
Company which covers the Participant, such as an employment or severance
agreement, the Option shall also be subject to the terms of such Benefit Plan. 
This Agreement, the Plan and the Benefit Plans shall be construed in a
consistent manner.  In the event of conflict between the terms and conditions of
this Agreement, the Plan and any of the Benefit Plans, the order of precedence
shall be as follows: (i) any Benefit Plan that constitutes an employment or
severance agreement; (ii) any Benefit Plan that constitutes a long term
incentive plan or other plan which covers equity awards issued under the Plan;
(iii) the Plan; and (iv) this Agreement.

 

(e)                                  Non-Assignability Of Options.  The Optionee
may not give, grant, sell, exchange, transfer legal title, pledge, assign or
otherwise encumber or dispose of the Option herein granted or any interest
therein, otherwise than by will or the laws of descent and distribution and,
except as provided in Paragraph 4(b) hereof, the Option may be exercised only by
the Optionee.

 

(f)                                    Securities Laws.  By accepting the
Option, the Optionee agrees for himself, his heirs and legatees not to sell or
otherwise transfer any and all Shares purchased upon the exercise thereof except
in compliance with the applicable provisions of the Securities Act of 1933, as
amended from time to time (the “Act”) and any other applicable legal
requirements.  Further, the Optionee agrees that if the Optionee’s sale of the
Shares is at any time not covered by an effective registration statement under
the Act (it being agreed that the Company will use its commercially reasonable
best efforts to cause a registration statement (so long as such registration
statement may be filed on Form S-8 or any substantially similar successor form)
to be in effect during any period in which the same may be required in order to
permit the Optionee to sell the Shares in the public market), the Company may
require the Optionee to make such representations and agreements and furnish
such information, and the Company may take such additional actions, in each
case, as the Company may in its reasonable discretion deem necessary or
desirable to assure compliance by the Company, on terms acceptable to the
Company, with the provisions of the Act and any other applicable legal
requirements, including but not limited to the placing of a “stop transfer”
order with respect to such Shares with its transfer agent or the placing of an
appropriate restrictive legend on the certificate(s) evidencing such Shares in
substantially the following form:

 

“The sale of the securities represented by this certificate has not been
registered under the Securities Act of 1933, and may not be sold or

 

4

--------------------------------------------------------------------------------


 

transferred in the absence of an effective Registration Statement covering such
sale or transfer under the Securities Act of 1933 or an opinion of counsel to
the Company that registration is not required under said Act. In the event that
a Registration Statement becomes effective covering the securities or counsel to
the Company delivers a written opinion that registration is not required under
said Act, this certificate may be exchanged for a certificate free from this
legend.”

 

(g)                                 No Rights As Shareholders.  The Optionee
shall have no rights as a shareholder in respect of the Shares as to which the
Option shall not have been exercised and payment made as herein provided.

 

(h)                                 Shares Reserved.  The Company shall at all
times during the term of the Option reserve and keep available such number of
Shares as will be sufficient to satisfy the requirements of this Agreement.

 

(i)                                    Restriction On Issuance Of Shares.  If at
any time the Company shall reasonably determine that the listing, registration
or qualification of the Shares subject to the Option upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, are necessary or desirable in connection with the
issuance or purchase of the Shares subject thereto, the Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Company.  The Optionee shall have no rights against the
Company if the Option is not exercisable by virtue of the foregoing provision.

 

(j)                                    Binding Effect.  This Agreement shall
bind and inure to the benefit of the parties and their permitted successors and
assigns.

 

(k)                                Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New Jersey
applicable to agreements made and to be performed wholly within the State of New
Jersey.

 

(l)                                    Counterparts.  This Agreement may be
executed in duplicate counterparts, each of which when so executed shall be
deemed to be an original and both of which when taken together shall constitute
one and the same instrument. Either party may execute this Agreement by
facsimile or electronic signature.

 

5

--------------------------------------------------------------------------------


 

ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.

 

 

CANTEL MEDICAL CORP.

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

 

Optionee

 

6

--------------------------------------------------------------------------------